HAWKINS, Judge.
— Conviction is for possessing whisky for the purpose of sale in local option territory, punishment being assessed at a fine of one hundred dollars.
The State’ testimony came from two officers who discovered the facts related by them as the result of a search under a search warrant. Objection was interposed on the ground that under our present law — The Texas Liquor Control Act — no search warrant is authorized. The objection should have been sustained. The former law authorizing search warrants for liquor was specifically repealed by The Texas Liquor Control Act. See Greenway v. State, No. 18,780,-opinion February 3, *491937, (131 Texas Crim. Rep., 620); Slack v. State, No. 18,831, opinion February 17th, 1937 (Page 28 of this volume); Rone v. State, No. 18,591, opinion February 17th, 1937 (Page 23 of this volume).
The judgment is reversed and the cause remanded.

Reversed and remanded.